Case: 16-60744      Document: 00514245038         Page: 1    Date Filed: 11/21/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 16-60744                                   FILED
                                  Summary Calendar                         November 21, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
LONGRU WEI; YIBIAO LIAO,

                                                 Petitioners

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A201 260 360


Before BENAVIDES, CLEMENT, and GRAVES, Circuit Judges.
PER CURIAM: *
       Longru Wei and Yibiao Liao, natives and citizens of China, petition this
court for review of the decision by the Board of Immigration Appeals (BIA)
dismissing their appeal from the immigration judge’s (IJ) order denying their
asylum application. Wei contends that she was persecuted in China when
family planning officials forced her to have three abortions and that she would
be involuntarily sterilized if she were to return to China with her second child,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60744     Document: 00514245038     Page: 2   Date Filed: 11/21/2017


                                  No. 16-60744

who was born while she was in the United States. Wei’s son, Yibiao, seeks
asylum as a derivative applicant.
      Because the BIA agreed with the IJ’s denial of relief, we will review both
decisions. See Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009). We review
factual findings under the substantial evidence standard, and legal questions
de novo. Orellana-Monson v. Holder, 685 F.3d 511, 517-18 (5th Cir. 2012).
      An alien seeking asylum must demonstrate past persecution or a well-
founded fear of persecution because of one of five protected grounds including
political opinion. 8 U.S.C. § 1158(b)(1)(A), (B)(i). A forced abortion or an
involuntary sterilization qualifies as persecution on account of political opinion
under 8 U.S.C. § 1101(a)(42)(A). In this case, the IJ’s and BIA’s denial of Wei’s
claim for asylum is supported by substantial evidence.         The IJ and BIA
provided numerous specific, cogent reasons in support of the IJ’s adverse
credibility decision against Wei. See Zhang v. Gonzales, 432 F.3d 339, 344 (5th
Cir. 2005). The evidence does not compel a conclusion that Wei demonstrated
past persecution through her claim of having three abortions while in China or
that she demonstrated a well-founded fear of persecution based on her alleged
fear of involuntary sterilization or economic penalties if she were to return to
China with her two children. See Zhu v. Gonzales, 493 F.3d 588, 597-98 (5th
Cir. 2007); Zhao v. Gonzales, 404 F.3d 295, 306 (5th Cir. 2005).
      The petition for review is DENIED.




                                        2